DETAILED ACTION
This action is responsive to request for continued examination filed on October 13, 2022.
The preliminary amendments filed on October 13, 2022 have been acknowledged and considered.
Claims 1, 6-8, 13-15 and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.

Response to Amendment
Applicant's Remarks, filed October 13, 2022, has been fully considered and entered.
Accordingly, Claims 1-4,6-11,13-18 and 20 are pending in this application. Claims 1, 6-8, 13-15 and 20
were amended. Claims 1, 8 and 15 are independent claims. Claims 5, 12 and 19 were cancelled. 

Response to Arguments
Applicant’s arguments, see pages 10-12, filed April 20, 2022, with respect to the 35 USC 103
rejection of claims 1, 8 and 15 have been fully considered, but they are not persuasive.

As an initial mater, the Examiner would like to point out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argument 1: Applicant argues on page 9 of Applicant's Remarks that Beard reference fails to teach following technical features of amended claim 1 "(1) obtaining a second content based on the first search keyword and a third search keyword indicating a result at least caused by the first event; a first search keyword indicating a first event and a second search keyword indicating an object related to the first event"  

Argument 2: Applicant argues on page 10 of Applicant's Remarks that Beard reference fails to teach following technical features of amended claim 1 “(2) determining a tag of the second content, wherein the tag indicates a cause of the result; and” 

Argument 3: Applicant argues on page 10 of Applicant's Remarks that Beard reference fails to teach following technical features of amended claim 1 “(3) generating the statistical data about the attribute of the object and associated with the first event based on the information and the tag, wherein the attribute comprises at least one of an identifier, quantity, a geographic location, and time of the object.”

Response for Argument 1: Examiners respectfully disagrees, Beard paragraph 0014 discloses the use one or more search criteria for identifying events, resources and documents among others. See Beard [0014] “the search criteria for identifying the resources, documents, events, entities, or other data include one or more of: first search criteria [i.e. a second search keyword] relating to the resources [i.e. object], second search criteria [e.g. a third search keyword] relating to the documents, third search criteria [e.g. first search keyword] relating to the events [i.e. first event]” Examiner interprets Beard's third search criteria relating to events as a first search keyword, the first search criteria relating to the resources [i.e. objects] as the second search keyword and the second search criteria relating to documents as a third search keyword. Also Beard paragraphs [0107-0108] additionally disclose that resources care represented as objects and that resources are related to events. See Beard [0107-0108] "The resources, documents, events, entities, and other objects may be represented as respective data objects Resource, document, event, entity, and other data objects can be associated with each other" Thus, the first search criteria [i.e. second search keyword] indicate resources [i.e. objects] related to events [i.e. first event]. Also Beard paragraph 0017 additionally discloses that the identified documents that meet the second search criteria are associated with events that meet the third search criteria relating to the events. See also Beard [0017] “the identified documents [i.e. second content] include one or more of: documents that meet the second search criteria [i.e. third search keyword] relating the documents...documents that are associated with events that meet the third search criteria relating to the events" Examiner interprets the identified documents as the second content. Thus, the second content is obtained based on both the first search keyword and a third keyword. Also based on page 5, lines 10-14 of the specification “The third search keyword 120-3 indicates a result at least caused by the first event. The result may include, but is not limited to, chaotic situations such as water supply cuts, power failure, blocked roads, communication interruptions and the like. The first content 130-1 and the second content 130-2 may include, but are not limited to, webpage content, file content, or other suitable contents.” Examiner interprets “third search keyword indicating a result at least caused by the first event” to be a search criteria for identifying content which is related to an event. Thus, the content is a result based on the identified event. Thus, Beard's second search criteria relating to documents that are associated with events that meet the third search criteria relating to the events, indicate a result at least caused by the identified event. Therefore, the Examiner has determined this argument is not persuasive.

Response for Argument 2: Examiners respectfully disagrees, Beard Fig. 1C and paragraph [0049] disclose a user interface 120c displaying reports of that refer to the identified documents, thus of the second content, the reports including different tags indicating the type of report with a result. Examiner notes that a tag is a label attached to something for the purpose of identification, Beard Total Reports, Report Type 1, Report Type 2, Reporting Past 12 Months, etc... are tags in the details pane 150c of the user interface 120c in Fig. 1C that identifies totals and types of reports that indicate a result. Therefore, the Examiner has determined this argument is not persuasive. 

Response for Argument 3: Examiners respectfully disagrees, Beard Fig. 1C and paragraphs [0045, 0049] disclose that based on a selection of attributes associated with sources [Thus, objects associated with the first event], geographic location and quantity in the user interface attribute pane 130, provide an aggregate summary [Thus, generate statistical data] about sources in the details pane 150, and this statistical data is generated using tags which identifies a types and results. See Beard [0045, 0049] “FIG. 1B illustrates a user interface 120 b for displaying results of the search based on the search criteria. The user interface 120 b can include an attributes pane 130 b, which displays various attributes associated with the sources [i.e. object] and/or documents included in the search results...The attributes can be used to filter the search results further, e.g., by selecting or deselecting checkboxes...Each attribute may be displayed with a histogram and the number or count [i.e. quantity] of sources that have the attribute...the details pane 150 b can provide [Thus, generating] an aggregate summary [i.e. statistical data] about the sources [Thus,  object associated with the first event]...FIG. 1C illustrates a version 120 c of the user interface 120 b in FIG. 1B with the details pane 150 b scrolled down. The user interface 120 c displays additional metrics relating to the sources [Thus, generating statistical data associated with the first event based on the information associated with the attribute of the object] in the details pane 150 c, such as total number of reports by sources, total number of report of type 1 by sources, total number of reports of type 2 by sources, etc. [i.e. statistical data] Type 1 and Type 2 [i.e. tags] can refer to different types of reports that are generated within the law enforcement agency. Reports [Thus, statistical data] may refer to a tip or information from a source [i.e. attribute of an object related to the first event], or may also refer to documents [Thus, generating the statistical data about the attribute of the object and associated with the first event based on the information and the tag]” See also Fig. 1C Showing attributes selected in attributes pane 130c, including geographic location and quantity. Thus, examiner affirms Beard teaches generating the statistical data about the attribute of the object and associated with the first event based on the information and the tag, wherein the attribute comprises at least one of quantity and a geographic location of the object. Therefore, the Examiner has determined this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-8, 11, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beard (US Patent Application Publication No. US 20180004825 A1) in view of Gao (US Patent Application Publication No. US 20170032035 A1).

Regarding claim 1, Beard teaches a method comprising: obtaining a first content based on a first search keyword indicating a first event and a second search keyword indicating an object related to the first event; (See Beard [0107-0108] "The resources, documents, events, entities, and other objects may be represented as respective data objects Resource, document, event, entity, and other data objects can be associated with each other. The identified resources may meet the search criteria [i.e. search keyword] or may be associated with the identified documents, events, entities, or other objects that meet the search criteria." See also Beard [0042-0044] “resources may be referred to as “sources”... FIG. 1A illustrates a user interface 110 a for entering search criteria for identifying resources and/or documents...Certain types of information that are related can be grouped into one field such that values or keywords can auto-complete together. For example, the first field in the source section 112 a relates to birthplace, travel countries, and languages...For instance, if an investigator is looking for someone for an operation in Japan, it may be useful to find sources [i.e. object] who were born in Japan, traveled to Japan, speak Japanese, or who are related to events [e.g. a first event]” See Beard [0014] “the search criteria for identifying the resources, documents, events [Thus, indicating an event [e.g. first event]], entities, or other data include one or more of: first search criteria [e.g. a second search keyword] relating to the resources [Thus, indicating an object related to the first event], second search criteria relating to the documents, third search criteria [e.g. a first search keyword] relating to the events [i.e. first event]” See also Beard [0085] “At data flow action 3, the system 300 provides the search results meeting the search criteria. As mentioned above, the search results can include resources,...events [Thus, obtaining content (i.e. first content)]”)

obtaining information associated with an attribute of the object from the first content through an information extraction model based on a neural network, wherein the information extraction model comprises a pre-trained language model and a multi-task model, the pre-trained language model is configured to output term representation based on the first content, and the multi-task model is configured to perform classification and information extraction on the term representation and output information associated with an attribute of the object;  (See Beard Fig. 6 Showing at block 602 identify resources and related information [i.e. first content] that meet search criteria, at block 603 display the results and attributes associated with resources. See also Beard [0097-0099] “The system 500 and corresponding components of FIG. 5 may be...the same as the system 300, 400 and similarly named components of FIGS. 3 and 4...At data flow action 3, the system 500 provides search results meeting the search criteria...The search results can include unique IDs of resource data objects and/or unique IDs of related document, event, entity, or other data objects...the initial search results may include information to be displayed in the attributes pane 130 (e.g., a list of attributes associated with the IDs and corresponding count) as well as the list of IDs for resources, documents, events, entities, and other objects. [Thus, obtaining information associated with an attribute of the object from the first content]”)

Beard does not explicitly disclose obtaining information associated with an attribute of the object from the first content through an information extraction model based on a neural network, wherein the information extraction model comprises a pre-trained language model and a multi-task model, the pre-trained language model is configured to output term representation based on the first content, and the multi-task model is configured to perform classification and information extraction on the term representation and output information associated with an attribute of the object; 

However Gao discloses obtaining information associated with an attribute of the object from the first content through an information extraction model based on a neural network, wherein the information extraction model comprises a pre-trained language model and a multi-task model, the pre-trained language model is configured to output term representation based on the first content, and the multi-task model is configured to perform classification and information extraction on the term representation and output information associated with an attribute of the object; (See Gao [0068] “the multi-task DNN model [i.e. information extraction model based on a neural network comprising a multi-task model] of process 500 may be viewed as a combination of an unshared DNN model and DSSM [i.e. pre-trained language model], such as illustrated in FIG. 4” See also Gao [0015] “a multi-task deep neural network (DNN) for representation learning for semantic classification (e.g., query classification) and semantic information retrieval [i.e. information extraction] tasks (e.g., ranking for web searches). Arbitrary text queries and documents may be mapped into semantic vector representations in a low dimensional latent space” See also Gao [0052] “Accurate query classification enables a relatively rich personalized user experience, since the processor (e.g., operating as a search engine) may tailor a user interface and search results. In some particular implementations described herein, the processor may classify queries into any of a particular number of domains of interest (e.g., four such domains may be “Restaurant”, “Hotel”, “Flight”, “Nightlife”) [Thus, the multi-task model is configured to perform classification and information extraction on the term representation and output information associated with an attribute of the object]” See also Gao [0086] “FIG. 9 is a flow diagram of an example multi-task DNN process 900 for a representation learning process 900...At block 902, the processor may represent an object representing linguistic information [Thus, obtaining information associated with an attribute] as an n-dimensional representation that is shared between or among two or more disparate tasks. For example, the object may be a search query or a document. The object [e.g. the object from the first content] may comprise a text message, email, a word-processing document, a web page, and image file...the object may be represented as a one-hot vector based, at least in part, on a language vocabulary” See Gao [0036] "Different systems may make use of DSSM 204 [i.e. pre-trained language model] that is produced by the training system 202...A similarity determination system 218 then uses DSSM 204 to project the query into a semantic space...218 projects a query input item that represents the query (e.g., corresponding to an input vector) into a query output item in the semantic space. The query output item captures latent semantic content associated with the query, and may be expressed as a query concept vector. In some examples, latent semantic content involves identifying patterns in relationships between terms and concepts contained in an unstructured collection of text. [Thus, the pre-trained language model is configured to output term representation based on [a] first content]")

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Beard to incorporate the teachings of Gao obtaining information associated with an attribute of the object from the first content through an information extraction model based on a neural network, wherein the information extraction model comprises a pre-trained language model and a multi-task model, the pre-trained language model is configured to output term representation based on the first content, and the multi-task model is configured to perform classification and information extraction on the term representation and output information associated with an attribute of the object. 

One would be motivated to do so to obtain relevant results [Gao 0039]

Beard further in view of Gao additionally disclose obtaining a second content based on the first search keyword and a third search keyword indicating a result at least caused by the first event; and (See Beard [0014] “the search criteria for identifying the resources, documents, events, entities, or other data include one or more of: first search criteria relating to the resources, second search criteria [e.g. a third search keyword] relating to the documents, third search criteria [e.g. first search keyword] relating to the events [i.e. first event]” See also Beard [0017] “the identified documents [i.e. second content] include one or more of: documents that meet the second search criteria [i.e. third search keyword] relating the documents...documents that are associated with events that meet the third search criteria relating to the events [Thus, indicating a result at least caused by the first event]” See also Beard [0086] “At data flow action 4, the user system 310 displays the search results including appropriate summary of resources and/or related information (e.g., documents [i.e. second content], events, entities, and/or other objects) in the search results.” See also Beard [0085] “At data flow action 3, the system 300 provides the search results meeting the search criteria. As mentioned above, the search results can include...documents, events [Thus, obtaining a second content based on the first search keyword and a third search keyword indicating a result at least caused by the first event]” Examiner notes that based on page 5, lines 10-14 of the specification “The third search keyword 120-3 indicates a result at least caused by the first event. The result may include, but is not limited to, chaotic situations such as water supply cuts, power failure, blocked roads, communication interruptions and the like. The first content 130-1 and the second content 130-2 may include, but are not limited to, webpage content, file content, or other suitable contents.” Examiner interprets “third search keyword indicating a result at least caused by the first event” to be a search criteria for identifying content which is related to an event.)

generating statistical data associated with the first event based on the information associated with the attribute of the object and the second content; (See Beard [0097-0100] “The system 500 and corresponding components of FIG. 5 may be...the same as the system 300, 400 and similarly named components of FIGS. 3 and 4...At data flow action 3, the system 500 provides search results meeting the search criteria...The search results can include unique IDs of resource data objects [Thus, an attribute of an object related to the first event], and/or unique IDs of related document, event, entity, or other data objects...the initial search results may include information to be displayed in the attributes pane 130 (e.g., a list of attributes associated with the IDs and corresponding count) as well as the list of IDs [i.e. attributes] for resources [i.e. object], documents [i.e. second content]” See also Beard [0045, 0049] “FIG. 1B illustrates a user interface 120 b for displaying results of the search based on the search criteria. The user interface 120 b can include an attributes pane 130 b, which displays various attributes associated with the sources [i.e. object] and/or documents [i.e. second content] included in the search results...The attributes can be used to filter the search results further, e.g., by selecting or deselecting checkboxes...the details pane 150 b can provide [Thus, generating] an aggregate summary [i.e. statistical data] about the sources [Thus,  object associated with the first event]...FIG. 1C illustrates a version 120 c of the user interface 120 b in FIG. 1B with the details pane 150 b scrolled down. The user interface 120 c displays additional metrics relating to the sources [Thus, generating statistical data associated with the first event based on the information associated with the attribute of the object] in the details pane 150 c, such as total number of reports by sources, total number of report of type 1 by sources, total number of reports of type 2 by sources, etc. [i.e. statistical data] Type 1 and Type 2 can refer to different types of reports that are generated within the law enforcement agency. Reports may refer to a tip or information from a source [i.e. attribute of an object related to the first event], or may also refer to documents [Thus, of the second content]” Thus, generating statistical data associated with the first event based on the information associated with the attribute of the object and the second content.)

wherein generating the statistical data comprises: determining a tag of the second content, wherein the tag indicates a cause of the result; and (See Beard [0049] “FIG. 1C illustrates a version 120 c of the user interface 120 b in FIG. 1B with the details pane 150 b scrolled down. The user interface 120 c displays additional metrics [e.g. statistical data] relating to the sources in the details pane 150 c, such as total number of reports by sources, total number of report of type 1 by sources, total number of reports of type 2 by sources, etc. [i.e. statistical data] Type 1 and Type 2 [i.e. tag] can refer to different types of reports that are generated [Thus, determined] within the law enforcement agency. Reports may refer to a tip or information from a source, or may also refer to documents [Thus, of the second content] that are created from such tip or information, depending on the embodiment.“ See also Beard Fig.1C showing tags for Total Reports, Report Type 1,  Report Type 2, among others indicating the cause of result. E.g. Details pane 150c showing Total Reports and Report Type 1 tags, Report Type 1 with a result of 626, because 626 out of 686 of the total reports are reports type 1, thus the tag indicates the cause of the results [Thus, determining a tag of the second content, wherein the tag indicates a cause of the result]. Examiner notes that a tag is a label attached to something for the purpose of identification, Beard Total Reports, Report Type 1, Report Type 2, Reporting Past 12 Months, etc... are tags in the details pane 150c of the user interface 120c in Fig. 1C that identifies totals and types of reports that indicate a result.) 

generating the statistical data about the attribute of the object and associated with the first event based on the information and the tag, wherein the attribute comprises at least one of quantity and of the object. (See Beard [0045, 0049] “FIG. 1B illustrates a user interface 120 b for displaying results of the search based on the search criteria. The user interface 120 b can include an attributes pane 130 b, which displays various attributes associated with the sources [i.e. object] and/or documents included in the search results...The attributes can be used to filter the search results further, e.g., by selecting or deselecting checkboxes... Each attribute may be displayed with a histogram and the number or count [i.e. quantity] of sources that have the attribute...the details pane 150 b can provide [Thus, generating] an aggregate summary [i.e. statistical data] about the sources [Thus,  object associated with the first event]...FIG. 1C illustrates a version 120 c of the user interface 120 b in FIG. 1B with the details pane 150 b scrolled down. The user interface 120 c displays additional metrics relating to the sources [Thus, generating statistical data associated with the first event based on the information associated with the attribute of the object] in the details pane 150 c, such as total number of reports by sources, total number of report of type 1 by sources, total number of reports of type 2 by sources, etc. [i.e. statistical data] Type 1 and Type 2 [i.e. tags] can refer to different types of reports that are generated within the law enforcement agency. Reports [Thus, statistical data] may refer to a tip or information from a source [i.e. attribute of an object related to the first event], or may also refer to documents [Thus, generating the statistical data about the attribute of the object and associated with the first event based on the information and the tag]” See also Fig. 1C Showing attributes selected in attributes pane 130c, including geographic location and quantity. See Examiner note above regarding definition of tags.)

Regarding claim 4, Beard further in view of Gao, [hereinafter Beard-Gao], teaches all the limitations and motivations of claim 1, wherein obtaining the information associated with the attribute of the object from the first content comprises: determining a content indicating lack of the object from the first content; and obtaining the information from the content indicating lack of the object. (See Beard [0056] “FIG. 1F illustrates a user interface 120 f in which a summary about a source is displayed. The details pane 150 f can also be used to display information about a particular source (e.g., selected source). The details pane 150 f can include various tabs, such as summary [i.e. determining a content], reporting, keywords, history, etc.”  See also Beard Fig. 1F  Showing summary 150f with lack of language [i.e. lack of object], and language attribute (130f) was set to Japanese [i.e. first content]. Thus, obtaining a content indicating lack of the language [i.e. object]  from source 32 [i.e. first content].)

Regarding claim 6, Beard-Gao, teaches all the limitations and motivations of claim 1, wherein the tag comprises a tag indicating a category of the cause and a tag indicating an item associated with the category. (See Beard [0049] “The user interface 120 c displays additional metrics relating to the sources in the details pane 150 c, such as total number of reports by sources, total number of report of type 1 by sources, total number of reports of type 2 by sources, etc. Type 1 and Type 2 [i.e. tags] can refer to different types [i.e. categories] of reports [i.e. items] that are generated within the law enforcement agency.” See also Beard Fig.1C showing tags for Total Reports, Report Type 1, Report Type 2, among others indicating the cause of results by categories. E.g. Details pane 150c showing Total Reports and Report Type 1 tags, Report Type 1 with a result of 626, because 626 out of 686 of the total reports are reports type 1 [i.e. category], thus the tags indicates the cause of the results and indicate a category. See Examiner note above regarding definition of tags.)

Regarding claim 7, Beard-Gao, teaches all the limitations and motivations of claim 1, wherein determining the tag of the second content comprises: determining a content indicating the result from the second content; and determining a tag of the content indicating the result. (See Beard [0049] “FIG. 1C illustrates a version 120 c of the user interface 120 b in FIG. 1B with the details pane 150 b scrolled down. The user interface 120 c displays additional metrics [e.g. statistical data] relating to the sources in the details pane 150 c, such as total number of reports by sources, total number of report of type 1 by sources, total number of reports of type 2 by sources, etc. [This, statistical data indicating results] Type 1 and Type 2 [i.e. tag] can refer to different types of reports that are generated [Thus, determined] within the law enforcement agency. Reports [Thus, a content indicating a result]] may refer to a tip or information from a source, or may also refer to documents [Thus, from the second content]” [Thus, determining a content indicating the result from the second content and determining a tag of the content indicating the result]. See Examiner note above regarding definition of tags.)

Regarding claim 8, Beard-Gao teaches all of the elements of claim 1 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 8.

Regarding claim 11, Beard-Gao teaches all of the elements of claim 4 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 11.

Regarding claim 13, Beard-Gao teaches all of the elements of claim 6 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 13.

Regarding claim 14, Beard-Gao teaches all of the elements of claim 7 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 14.

Regarding claim 15, Beard-Gao teaches all of the elements of claim 1 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 15.

Regarding claim 18, Beard-Gao teaches all of the elements of claim 4 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 18.

Regarding claim 20, Beard-Gao teaches all of the elements of claim 6 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 20.

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beard-Gao, in view of Yu (US Patent Application Publication No. US 20150248484 A1).

Regarding claim 2, Beard-Gao teaches all limitations and motivations of claim 1.

Beard-Gao does not explicitly teach wherein obtaining the first content comprises: obtaining a first webpage link based on the first search keyword and the second search keyword; determining a first historical search keyword corresponding to the first webpage link based on a predetermined relation between a historical search keyword and a clicked historical webpage link; determining a first historical webpage link clicked when the first historical search keyword is searched based on the predetermined relation; and determining a webpage content corresponding to the first historical webpage link and the first webpage link as the first content.

However, Yu discloses wherein obtaining the first content comprises: obtaining a first webpage link based on the first search keyword and the second search keyword; (See Yu [0006] “the search engine may use the detected keywords to determine which pages to display to an end user when the end user enters a keyword on the search engine. [Thus, obtaining a first webpage link]” See also Yu Fig. 9 Showing Keyword-Page pairing table 902, For example 910,  Internal CMS Page URL 904 [i.e. first webpage link], Example Paired keyword(s) 908 “red shoes” [i.e. first search keyword and the second search keyword])

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Beard-Gao (Beard [0109] system 300) to incorporate the teachings of Yu to include Keyword-Page pairing (Yu Fig.8 , [0184]) to obtain a first webpage link based on the first search keyword and the second search keyword [Beard [0014]). 

One would be motivated to do so to improve search results (Yu [0004])

Yu also discloses, determining a first historical search keyword corresponding to the first webpage link based on a predetermined relation between a historical search keyword and a clicked historical webpage link; (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content. The network traffic history of a user may include, but is not limited to, search terms [i.e. a first historical search keywords] searched in a search engine (e.g., the search engine 110) that resulted in visits to the digital content [i.e. first webpage link]; conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. clicked historical webpage link [Thus, at least a “first webpage link”] [Thus, based on a predetermined relation between a historical search keyword and a clicked historical webpage link]”)

determining a first historical webpage link clicked when the first historical search keyword is searched based on the predetermined relation; and (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content. The network traffic history of a user may include, but is not limited to, search terms searched [i.e. a first historical search keywords is searched] in a search engine (e.g., the search engine 110) that resulted in visits to the digital content; conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. clicked historical webpage link [Thus, at least a “first webpage link” is clicked]  [Thus, determining a first historical webpage link clicked when the first historical search keyword is searched based on a predetermined relation between a historical search keyword and a clicked historical webpage link]”)

determining a webpage content corresponding to the first historical webpage link and the first webpage link as the first content. (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content [Thus, determining a web page content]. The network traffic history of a user may include, but is not limited to, search terms searched in a search engine (e.g., the search engine 110) that resulted in visits to the digital content conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. first webpage link]”)

Regarding claim 3, Beard-Gao teaches all limitations and motivations of claim 1.

Beard-Gao does not explicitly teach wherein obtaining the second content comprises: obtaining a second webpage link based on the first search keyword and the third search keyword; determining a second historical search keyword corresponding to the second webpage link based on a predetermined relation between a historical search keyword and a clicked historical webpage link; determining a second historical webpage link clicked when the second historical search keyword is searched based on the predetermined relation; and obtaining a webpage content corresponding to the second historical webpage link and the second webpage link as the second content.


However, Yu discloses wherein obtaining the second content comprises: obtaining a second webpage link based on the first search keyword and the third search keyword; (See Yu [0006] “the search engine may use the detected keywords to determine which pages to display to an end user when the end user enters a keyword on the search engine. [Thus, obtaining a second webpage link]” See also Yu Fig. 9 Showing Keyword-Page pairing table 902. Showing an example with four keywords under Paired keyword(s) 908 [Thus, at least a first and third keyword], and Public Page URL 906 [i.e. second webpage link])

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Beard-Gao (Beard [0109] system 300) to incorporate the teachings of Yu to include Keyword-Page pairing (Yu Fig.8 , [0184]) to obtain a second webpage link based on the first search keyword and the third search keyword [Beard [0014]). 

One would be motivated to do so to improve search results (Yu [0004])

Yu also discloses, determining a second historical search keyword corresponding to the second webpage link based on a predetermined relation between a historical search keyword and a clicked historical webpage link; (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content. The network traffic history of a user may include, but is not limited to, search terms [i.e. a second historical search keyword] searched in a search engine (e.g., the search engine 110) that resulted in visits to the digital content [i.e. second webpage link]; conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. clicked historical webpage links [Thus, it can be a “second webpage link”] [Thus, based on a predetermined relation between a historical search keyword and a clicked historical webpage link]”)

determining a second historical webpage link clicked when the second historical search keyword is searched based on the predetermined relation; and (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content. The network traffic history of a user may include, but is not limited to, search terms searched [i.e. a second historical search keywords is searched] in a search engine (e.g., the search engine 110) that resulted in visits to the digital content; conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. clicked historical webpage link [Thus, at least a “second webpage link” is clicked] 
 [Thus, determining a second historical webpage link clicked when the second historical search keyword is searched based on the predetermined relation]”)

obtaining a webpage content corresponding to the second historical webpage link and the second webpage link as the second content. (See Yu [0061] “the correlator 104 may determine a network traffic history of a user in relation to digital content [Thus, determining a web page content]. The network traffic history of a user may include, but is not limited to, search terms searched in a search engine (e.g., the search engine 110) that resulted in visits to the digital content conversions on the digital content; links (e.g., in social media or articles) that directed the user to the digital content [i.e. second webpage link]”)

Regarding claim 9, Beard-Gao in view of Yu teaches all of the elements of claim 2 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 9.

Regarding claim 10, Beard-Gao in view of Yu teaches all of the elements of claim 3 in method form rather than system form. Beard also discloses a system (0141). Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 10.

Regarding claim 16, Beard-Gao in view of Yu teaches all of the elements of claim 2 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 16.

Regarding claim 17, Beard-Gao in view of Yu teaches all of the elements of claim 3 in method form rather than computer readable storage medium form. Beard also discloses a computer readable storage mediums (0024) Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 17.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161  

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161